DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voris et al. [Voris] (US PGPub 2016/0067927), in view of Maetz et al. [Maetz] (US PGPub 2014/0119538), and further in view of Porter et al. [Porter] (US PGPub 2021/0402705).

As to claim 16
Voris discloses an apparatus (3D printer system 100, see Fig. 1) for additively manufacturing a three-dimensional object (3D object 170, see Fig. 1) by successive layerwise selective irradiation and consolidation of layers of a build material (materials; see paragraph 0029, line 4) by an energy source (heater; see paragraph 0038, line 12), the apparatus comprising:
a control unit (printer interface system 150 and/or controller 130, see Fig. 1) adapted to receive or generate object data (3D model 164 made up of object elements 166, see Fig. 1) relating to at least one three-dimensional object (3D object 170, see Fig. 1) to be built by an additive manufacturing process performed on the apparatus (see paragraph 0036, lines 1-17), 
the control unit further adapted for performing the additive manufacturing process (see paragraph 0036, lines 17-24 and paragraph 0037, lines 1-10). 
Though Voris discloses the apparatus printing a protected three-dimensional object with a unique identifier; Voris fails to specifically disclose the control unit being adapted to receive or generate encrypted object data related to the at least one three-dimensional object, 
the control unit is further adapted to decrypt the encrypted object data for performing the additive manufacturing process, wherein the encrypted object data comprises at least one generalized object information,
the control unit further adapted to access the generalized object data, and
the control unit further adapted to decide if the at least one three-dimensional object related to the generalized object information can be manufactured on the apparatus.
Maetz discloses a control unit (processor 911/941; see Fig. 9) adapted to receive or generate encrypted object data (encrypted vertices; see Steps S11-S13 of Fig. 1) related to the at least one three-dimensional object (see Steps S11-S13, Fig. 1; paragraph 0016, lines 1-6; and paragraph 0074, lines 3-5), 
the control unit further adapted to decrypt the encrypted object data (decrypted vertices; see Steps S17 of Fig. 1) for performing the additive manufacturing process (see Steps S17-S18, Fig. 1; paragraph 0016, lines 6-8; and paragraph 0074, lines 3-5), wherein the encrypted object data comprises at least one generalized object information (see paragraph 0007, lines 4-6).
Porter discloses a control unit (data analysis 114/processor 702, see Figs. 1A, 1B, and 7) further adapted to access generalized object data (part data 104, see Figs. 1A and 1B), and 
the control unit further adapted to decide if at least one three-dimensional object (part 102, see Figs. 1A and 1B) related to the generalized object information can be manufactured on the apparatus (see paragraph 0017, lines 4-10; paragraph 0018, lines 3-6; and paragraph 0018, lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voris’ invention with Maetz’s and Porter’s inventions in order to encrypt and decrypt object data for output in the form of printing the 3D object as well as determine printability of the 3D object on the apparatus, since confidentiality protection would be similarly useful for printing (Voris) as is with displaying (Maetz) 3D objects (see Maetz paragraphs 0005-0007).
As to claim 17
Maetz discloses the apparatus according to claim 16, wherein the encrypted object data comprise at least one generalized object information that is publicly available (see paragraph 0007, lines 4-6). As to claim 18
Voris discloses the apparatus according to claim 17, wherein the at least one generalized object information comprises at least one of
an amount of build material required to build the object; 
a parameter relating to the size of the object;
an amount of space required on a build plane;
an amount of space required in a build chamber;
at least one geometrical parameter relating to a geometrical detail of the object; and
a writing time required to build the object (see paragraph 0035, lines 6-10). As to claim 19
Maetz discloses the apparatus according to claim 17, wherein the generalized object information comprises a bounding box of the object (see paragraph 0043, lines 7-10). As to claim 20
Voris discloses the apparatus according to claim 16, wherein the apparatus is adapted to build an encryption structure (shell 312, see Fig. 3) for covering a geometrical structure of at least one part of the object, the encryption structure at least partially enclosing the object (see Fig. 3 and paragraph 0049). As to claim 21
Voris discloses the apparatus according to claim 20, wherein the encryption structure is a close contour, massive or foam-like or grid-like shell at least partially enclosing the object (see Fig. 3 and paragraph 0049). As to claim 22
Voris discloses the apparatus according to claim 20, wherein the encryption structure comprises at least one opening for removing non-consolidated build material enclosed between the object and the encryption structure (see paragraph 0055, lines 1-4). As to claim 23
Voris discloses the apparatus according to claim 20, wherein the encryption structure comprises at least one predetermined breaking point or at least one predetermined breaking region for removing the encryption structure from the object (see paragraph 0055, lines 1-4). As to claim 24
Voris discloses the apparatus according to claim 20, wherein the encryption structure comprises at least one security feature or a three-dimensional code for proofing the integrity of the encryption structure (see paragraph 0049). As to claim 25
Voris discloses the apparatus according to claim 16, wherein the control unit is adapted to define a number of the at least one three-dimensional object that can be built using the encrypted object data (see paragraph 0016, lines 1-4). As to claim 26
Voris discloses the apparatus according to claim 16, wherein the apparatus is adapted to restrict access to the additive manufacturing process or restrict access to at least one determination unit (sensor; see paragraph 0030, line 3) monitoring the process chamber (see paragraph 0030). As to claim 27
Voris discloses the apparatus according to claim 16, wherein the apparatus is adapted to encrypt at least one process parameter relating to the additive manufacturing process of the object to only grant an authorized user access to the at least one encrypted process parameter (see paragraph 0034, lines 1-6). As to claim 28
Voris discloses the apparatus according to claim 27, wherein the at least one encrypted process parameter can be transmitted or stored (see paragraph 0044, lines 1-8). As to claim 29
Voris and Maetz discloses a control unit for receiving or generating object data relating to at least one three-dimensional object to be built with the apparatus of claim 16, wherein the control unit is adapted to receive or generate encrypted object data relating to at least one three-dimensional object to be built by the additive manufacturing process performed on the apparatus, to decrypt the encrypted object data for performing the additive manufacturing process, to access the generalized object data, and to decide if the at least one three-dimensional object related to the generalized object information can be manufactured on the apparatus (see rejection of claim 16). As to claim 30
Voris and Maetz discloses a method for operating the apparatus of claim 16, comprising:
generating via the control unit the encrypted object data relating to the at least one three-dimensional object to be built by the additive manufacturing process performed on the apparatus;
 decrypting via the control unit the encrypted object data for performing an additive manufacturing process,
accessing via the control unit the generalized object data, and
deciding via the control unit if the at least one three-dimensional object related to the generalized object information can be manufactured on the apparatus (see rejection of claim 16).

As to claim 31
Voris discloses the method according to claim 30, further comprising:
Building via the apparatus an encryption structure (shell 312, see Fig. 3) for covering a geometrical structure of at least one part of the object, the encryption structure at least partially enclosing the object (see Fig. 3 and paragraph 0049). As to claim 32
Voris discloses the method according to claim 31, wherein the encryption structure is a close contour, massive or foam-like or grid-like shell at least partially enclosing the object (see Fig. 3 and paragraph 0049). As to claim 33
Voris discloses the method according to claim 31, wherein the encryption structure comprises at least one opening for removing non-consolidated build material enclosed between the object and the encryption structure (see paragraph 0055, lines 1-4). As to claim 34
Voris discloses the method according to claim 31, wherein the encryption structure comprises at least one predetermined breaking point or at least one predetermined breaking region for removing the encryption structure from the object (see paragraph 0055, lines 1-4). As to claim 35
Voris discloses the method according to claim 30, further comprising:
encrypting via the apparatus at least one process parameter relating to the additive manufacturing process of the object to only grant an authorized user access to the at least one encrypted process parameter (see paragraph 0034, lines 1-6).

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/16/2022, with respect to the rejection(s) of claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voris et al. [Voris] (US PGPub 2016/0067927) in view of Maetz et al. [Maetz] (US PGPub 2014/0119538) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 16-35 which is/are now rejected under 35 U.S.C. 103 as being unpatentable over Voris et al. [Voris] (US PGPub 2016/0067927), in view of Maetz et al. [Maetz] (US PGPub 2014/0119538), and further in view of Porter et al. [Porter] (US PGPub 2021/0402705).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115